Case 3:17-cv-01362 Document 1355-7 Filed 05/15/21 Page 1 of 3 PageID #: 53186




          Exhibit 7
   Case 3:17-cv-01362 Document 1355-7 Filed 05/15/21 Page 2 of 3 PageID #: 53187

                                      dhomas ~ ~evoznik



Summary of Experience:

Over 28 years with the Drug Enforcement Administration as a Diversion Investigator. Diversion
Group Supervisor. Staff Coordinator, Instructor/Course Developer, Unit Chief of Liaison. Associate
Section Chief and currently the Acting Section Chief of the Pharmaceuticals Investigations Section
in the Diversion Control Division . Continually interpreting. implementing. and enforcing the
Comprehensive Drug Abuse Prevention and Control Act of 1970 (CSA). the Combat
Methamphetamine Enforcement Act 2005 (CMEA), and Title 21 Code of Federal Regulations (CFR ),
"Part 1300 to End".

Experienced in conducting complex criminal and civil investigations: established training objectives
for the Diversion program: and assists in formulating DEA policy matters. Skilled in forging and
developing strong relationships with the pharmaceutical registrant population, State Attorney
Generals, various federal agencies (HHS-OIG. FBI. CDC) and DOJ components (DOJ Civil -
Consumer Protection Branch and DOJ Criminal -Health Care fraud Section): while maintaining:
vigilance to the integrity of the Diversion program in detecting and preventing the diversion of
controlled substances (domestically and foreign).

Education:

University of Virginia- M.Ed. May, 2004
University of Notre Dame - B.A. (History) May, 1987

Experience and Accomplishments: See attached paperwork for further details

Associate Section Chief - DO.J/DEA
January 2017 to present (2 years 4 months) Diversion Control Division. Pharmaceutical
Investigations Section, Arlington, VA

Unit Chief Liaison Unit - DOJ/DEA
August 2014 - December 2016 (2 years 4 months) Diversion Control Division, Policy and Liaison
section, Arlington, VA

Diversion Staff Coordinator - DOJ/DEA
May 2012 - July 2014 (2 years 2 months) Office of Diversion Control, Liaison Unit, Arlington, VA

Diversion Group Supervisor (GS) - DOJ/DEA
January 2009-April 2012 (3 years 4 months) Camden Resident Office, Maple Shade, NJ

Diversion Investigator - DOJ/DEA
January 2006 - December 2008 (3 years) DEA Atlantic City Resident Office, Northfield, NJ


                                                                                              r;;A   EXHIBIT          "'
                                                                                            fte, VU-Zl'\1t·c:z'.
                                                                                            Date:    <-I -f '1 1 'i
                                                                                                MLG,CSR,RPR,CRR
  Case 3:17-cv-01362 Document 1355-7 Filed 05/15/21 Page 3 of 3 PageID #: 53188

Acting Unit Chief, Diversion Training Unit - DOJ/DEA
June 2004 - December 2005 (7 months) DEA Training Academy, Quantico, VA
Course Developer/Instructor - DOJ/DEA
October 2001 - December 2005 (4 year 3 months) DEA Training Academy, Quantico, VA
Diversion Investigator - DOJ/DEA
February 1991 - September 2001 (10 years 7 months) Philadelphia, PA
